Citation Nr: 0302750	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-29 334	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran does not have PTSD related to a verified 
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (2 codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  For 
the purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through a statement of the case and 
a supplement thereto, as well as the Board's August 1998 
remand, the veteran has been informed of the requirements for 
the benefit sought on appeal, the evidence considered by VA, 
and the reasons for the determinations made relevant to his 
appeal.  Moreover, the RO has sent letters throughout this 
appeal specifically advising the veteran of the need for 
detailed information and additional evidence pertinent to the 
circumstances of his service, his alleged in-service 
stressors, and his claimed PTSD.  The RO has specifically 
requested the veteran to complete questionnaires relevant to 
his receipt of any combat ribbons or combat awards received 
based upon his World War II service; his claimed stressful 
incidents during active service; the nature and onset of his 
manifested symptoms; his post-service work history, to 
include the amount of time missed from work due to PTSD 
symptoms; a list of physicians from whom he obtained 
treatment after service; and statements from individuals 
aware of his PTSD symptoms.  The RO advised the veteran to 
submit any such evidence he had in his possession.  In a 
letter dated in March 2001, the RO specifically advised the 
veteran as to the enactment of the VCAA.  In that letter the 
RO informed the veteran of the assistance that it would 
provide in obtaining evidence and information from Federal 
agencies in support of the claim and advised him of his 
responsibilities in providing information needed to enable 
the RO to obtain evidence and information in support of his 
claim.  In a letter dated in July 2001, the RO advised the 
veteran as to the absence of a confirmed stressor and again 
requested him to provide such information.  Finally, the 
supplemental statement of the case issued in October 2002, 
reflects consideration of the complete evidentiary record and 
again informs the veteran as to the basis for the continued 
denial.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
claims file contains the veteran's service medical records, 
as well as post-service records of VA and private medical 
treatment identified as relevant by the veteran.  Pursuant to 
a Board remand in August 1998, the RO has obtained research 
materials relevant to the veteran's assigned unit during 
World War II and the circumstances of such service.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has determined that an examination is not necessary 
in this case.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The Board acknowledges that there is evidence 
that the veteran has been diagnosed with PTSD by a competent 
professional, and, moreover, that such diagnoses have been 
attributed to events of service as reported by the veteran.  
To establish entitlement to service connection for PTSD, 
however, it is further requisite that there be a 
determination of combat or verification of the stressor upon 
which the diagnosis is based.  In this case, the claims file, 
to include the additional evidence obtained pursuant to the 
August 1998 Board remand, shows that the veteran is not a 
combat veteran and that there is no verified stressor to be 
considered by any examiner in determining the existence and 
etiology of PTSD.  As such, this is a case where sufficient 
medical evidence is already of record and the denial herein 
is based on the failure of the veteran to meet the other, 
non-medical element of a PTSD claim.  As such, there is no 
reasonable possibility that obtaining a medical examination 
in this case would assist the veteran in his appeal.  

Finally, the Board notes that neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

Factual Background

Service medical records are negative for note of any 
pertinent diagnosis, complaint or abnormal finding.  

Service personnel records reflect the veteran's military 
occupational specialty of truck driver, assigned to Company 
C, 1899th Engineering Aviation Battalion.  He was stationed 
overseas, to include in Guam.  He is in receipt of a World 
War II Victory medal and an Asiatic Pacific service medal 
with one bronze service star.  He participated in the 
"Eastern Mandates" campaign.

In June 1996, the veteran claimed entitlement to service 
connection for a nervous condition, PTSD, reported as related 
to military service.  He reported that he had been stationed 
in Guam in 1944 or 1945.  He stated that his duties were to 
drive men and equipment to areas to clear the trees and build 
an airstrip.  He stated that snipers were all over the place 
and would sometimes drop out of the trees as the Americans 
were about to cut them down.  He stated that at night some 
men would get "hit" but that the Sergeant in charge would 
not let the veteran and his fellow soldiers out to help them.  
He gave a post-service history of working in several jobs, to 
include with the police department as a patrol officer.  He 
stated that he hid his feelings of remorse and fear for many 
years.

In July 1996; the veteran came to a VA facility; he required 
assistance from his spouse to complete the intake process.  A 
VA outpatient record dated in October 1996 reflects the 
veteran's request for psychiatric evaluation based on 
symptoms of anxiety and episodes of crying.  He reported he 
had been told he had PTSD and had thus been advised to seek 
VA benefits based on such.  He gave a long history of 
nightmares, easy startle avoidance, easy crying and 
irritability, but indicated he had never sought treatment.  A 
diagnosis of PTSD is shown.  A progress note dated in October 
1996 includes note of the veteran's report of intrusive 
memories and reoccurring dreams.  The veteran reported sniper 
fire and frequent bombings made in Guam in an attempt to halt 
construction of the air strip.  The examiner noted the 
veteran became tearful when discussing the deaths of soldiers 
from his engineering unit.  In December 1996 the veteran 
again appeared, accompanied by his spouse.  She reported the 
veteran had had PTSD symptoms for 20 years, worsening 
following his retirement after working as a driver for the 
city of New York for 20 years.  The veteran's spouse said 
that the veteran had a history of spontaneous crying spells, 
irritability, nervousness, recurrent nightmares, insomnia, 
and of throwing objects.  The diagnoses were PTSD and a major 
depressive episode.  

A February 1997 VA progress note indicates the veteran was 
tearful discussing his experiences building an airstrip in 
Guam during the war.  He told the examiner that the RO had 
denied benefits.  In June 1997 the veteran was seen by a 
member of the PTSD clinical team for an individual therapy 
session.  The absence of a verified stressor and the need for 
more specific information was discussed in the session.  
During the examination the veteran became anxious or tearful 
when discussing events of service.  In July 1997 the veteran 
was noted to continue to present with PTSD symptoms related 
to service in the South Pacific during World War II.  The 
veteran reported the development of a startle reaction during 
service and continuing to date.  The veteran continued to 
attend sessions through January 2002, with entries continuing 
to note a diagnosis of PTSD.  One entry, dated in June 2000, 
includes note of the veteran's report that he was having 
dreams about a friend "Peep-Sight" who reportedly wandered 
off into the jungle during the war, was captured, and then 
presumably tortured by the Japanese.  He reported that he 
remembered hearing his friend scream from a distance.  A 
statement from the clinical social worker treating the 
veteran is also of record, setting out the symptoms 
manifested by the veteran.

The claims file also contains a statement from the veteran's 
spouse, which states that since service the veteran had 
become a different person.  She indicated the veteran was 
afraid of people and jumpy around them and would break and 
throw objects.  She indicated the veteran was unable to talk 
about events of service.

In June 2002, VA received unit information from the United 
States Armed Services Center for Research of Unit Records, 
consisting of historical reports submitted by the 1899 
Engineer Aviation Battalion for July 1943 to December 1945, 
which in general confirm that the veteran's unit participated 
in clearing wooded areas for the purpose of constructing 
buildings and airstrips in Guam during 1945.  Those records 
set out that the Battalion arrived in Guam on December 12, 
1944, and Unit histories indicate that the unit incurred no 
losses in action in December 1944 or early 1945.  In January 
1945, it was noted that no contacts with the enemy had been 
made.  Also in January an accident occurred in the coral pit, 
when a cap exploded injuring a serviceman's fingers and an 
eye.  In February, it was noted there had been one injury, 
when there was an accident at the Depot and a serviceman 
broke his leg.  Records indicate that in the first week of 
February an unorganized patrol from Company B followed a 
trail through the jungle on the site for Northwest Field and 
came across a camouflaged building in which there were four 
enemy soldiers.  The serviceman entering the building killed 
one and the other three fled.  The patrol later returned with 
rifles and killed another enemy soldier who was waiting in 
the bushes.  At the end of February it was noted that there 
had been no combat wounds, and no combat fatigue.  There was 
no note of any men missing.

Analysis

The VA outpatient records contained in the claims file 
reflect diagnoses of PTSD, opined to be related to claimed 
stressful incidents of the veteran's period of active 
service.  With respect to whether the PTSD is related to 
combat service or a verified stressor, the Board first 
concludes that the veteran did not engage in combat with the 
enemy and is thus not entitled to the presumptions under 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).  
Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and would 
not apply to veterans who served in a general "combat area" 
or "combat zone" but did not themselves engage in combat 
with the enemy.  Mere participation in a campaign is not 
sufficient to establish combat.  VAOPGCPREC 12-99 (October 
18, 1999), published at 65 Fed. Reg. 6256, 6258 (2000).  
VAOPGCPREC 12-99 also states that no single item of evidence 
will be determinative of the combat issue, but that VA will 
have to assess the credibility, probative value, and relative 
weight of each relevant item of evidence and to apply the 
benefit- of-the-doubt standard if the evidence is in 
equipoise.

In this case, although the veteran was stationed in an area 
where the enemy may have potentially been present, his 
service records do not reflect receipt of any awards, 
commendations or medals indicative of combat.  Also, his 
military occupational specialty of truck driver is not one 
that necessarily would have involved combat.  The veteran 
himself indicates that his responsibility was to transport 
men to locations where they would clear the area and 
construct roads and airstrips.  The veteran reports having 
been exposed to or having knowledge of incidents involving 
the enemy while engaged in these non-combat activities.  He 
has stated that in the course of such duties there were 
incidents when enemy snipers would jump out of the trees the 
men were cutting down.  The veteran indicated that several 
men took fire.  He also relates an incident where he was 
nearby and heard the cries of a friend who had been taken 
hostage by the enemy and tortured.  

The evidence and information supplied from official sources 
does not corroborate the veteran's account of exposure to air 
fire while building the airstrip, nor does such tend to 
corroborate the veteran's account of having had encounters 
with snipers and having being shot at, or incidents where 
unit members were taken hostage by the enemy in or around 
January 1945.  There is no corroborating evidence that he or 
any of his Company received any wounds as a result of air 
fire or contact with the enemy in the time period reported by 
the veteran.  In fact, the service information obtained from 
official sources contradicts such accounts, instead 
documenting the absence of meetings with the enemy, or any 
enemy or friendly casualties experienced by the veteran's 
unit, Company C, 1189th Engineering Aviation Battalion during 
the time period claimed by the veteran.  The only injuries 
reported concern accidents, and the only noted incidence of 
contact with the enemy concerned Company B and not the 
veteran's company.  In any case, the veteran has not 
described an incident of engagement with the enemy similar to 
that detailed in the obtained unit histories.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran is a combat veteran.  Furthermore, the record does 
not include evidence corroborating the veteran's claimed in-
service exposure to air fire, sniper fire, contact with the 
enemy or having heard a friend tortured by the Japanese.  The 
latter are the stressors complained of by the veteran and 
considered by medical professionals in making a diagnosis of 
PTSD.  This case is thus distinguished from the facts of 
Suozzi v. Brown, 10 Vet. App. 307 (1997), or Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In those cases the 
general fact of the claimed events was confirmed by official 
sources and only the veteran's involvement was questioned.  
In this case, however, there is no evidence from official 
sources or other corroborating evidence that the veteran's 
claimed stressors actually occurred.  

A review of the evidentiary record thus reveals that the 
medical diagnoses of PTSD are attributed to the veteran's own 
account of in-service stressors, not shown to be consistent 
with documented unit information or the circumstances of the 
veteran's service.  The Board is not bound to accept medical 
opinions, which are based on history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Moreover, the Board is not required to accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  In addition, there is no corroborating evidence 
of any stressor supporting a diagnosis of PTSD.  Accordingly, 
service connection is not warranted for PTSD.  In reaching 
this decision, the Board has determined that application of 
the evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

